Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 12/16/20 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2015/039513 A1) in view of Nilsson et al. (US PG 2009/0304790A1) and further in view of Chen et al. (CN102657629), Cheng et al. (CN103520164A ) and Pilgaonkar et al. (US PG pub. 2019/0000763A1).
Huang et al. teaches ticagrelor or its salt in a solid dispersion comprising ticagrelor as an active ingredient and a carrier material such as polyvinylpyrrolidone, copovidone and cross- linked copovidone, see title. The solid dispersion has good dissolution property, see abstract. The weight ratio of copovidone and 
Huang et al. does not teach use of enteric coating around the ticagrelor comprising dispersion.
Nilsson et al. teaches use of enteric coatings to delay the release of a drug. Nilsson teaches that the term "delayed" is intended to indicate that the release of the active substance starts at a later point in time compared with that of Fumaderm.RTM. (such as at 30 min or more later such as, e.g., 45 min or more later, 1 hour or more later or 1.5 hours or more later, alternatively, that the initial release during the first 2 hours is much less compared with that of Fumaderm.RTM.  (i.e. less than 80% w/w such as, e.g., less than 70% w/w, less than 60% w/w or less than 50% of that of Fumaderm.RTM.), see  [0024]. Nilsson teaches that the purpose of the controlled release is such so that the local high concentrations of the active substance within the gastrointestinal tract upon oral administration can be avoided, see abstract. (Thus the reference provides the known use of delaying drug release by using enteric coatings).
It would have been obvious to one of ordinary skill to have utilized enteric coatings around the solid dispersion comprising ticagrelor of Huang et al. One of ordinary skill would have been motivated to do so because Nilsson teaches the known use of controlled/delayed release of oral drugs in order to avoid local high dose release controlled by enteric coatings.

	Chen et al. teaches a sustained release tablet comprising ticagrelor, high molecular weight polymer e.g. polyoxyethylene, filling agent e.g. microcrystalline cellulose, flow aid and lubricant e.g. magnesium stearate (excipients), see title. The reference teaches that the sustained release tablet comprises ticagrelor in an amount of 30-40 wt. %, wherein the content is 150-200 mg of ticagrelor. Preferred Components: The high molecular weight polymer is (in %): hydroxypropyl methylcellulose (10-40), hydroxypropyl cellulose (20-40) or polyoxyethylene (5-30). The filling agent is lactose, mannitol, microcrystalline cellulose or calcium hydrophosphate. The flow aid is 0-2% of micropowder silica gel. The lubricant is magnesium stearate, calcium stearate or stearic acid, where the content of magnesium stearate, calcium stearate or stearic acid is 0.5-2%, see abstract.
It would have been obvious to one of ordinary skill to have utilized the polyoxyethylene, as a sustained release matrix material as taught by Chen et al. into the slow and controlled release composition of Huang as modified by Nilsson et al. One of ordinary skill would have been motivated to do so because Chen teaches that the sustained release tablet effectively improves patient compliance when consumed once per day, and the risk of myocardial infarction or apoplexy caused by acute thrombosis due to missed dose of ticagrelor is greatly reduced, see abstract and use. (Thus, the teachings of Huang et al. and Nilsson et al. along with the teachings of Chen et al. collectively teach a ticagrelor formulation comprising a delayed-onset sustained release component. 

Cheng et al. teaches use of immediate release and sustained release of ticagrelor as discussed below: Cheng teaches a sustained-release preparation composed of ticagrelor, a pharmaceutically acceptable sustained-release material, and other pharmaceutically acceptable auxiliary materials. The sustained-release preparation has an immediate-release part and a sustained-release part. The preparation can be double-part tablets obtained by compression by using a double-part tableting machine, or tablets with the sustained-release medicine as a tablet core and the immediate-release medicine as outer coating, or sustained-release capsules composed of the immediate-release part and the sustained-release part. With the sustained-release preparation provided by the invention, medicine effect is fast, and medicine effective concentration can be maintained for a long time. Therefore, an ideal treatment effect can be provided, see abstract.
Pilgaonkar et al. discloses particulate delivery system, see title. The reference teaches use of matrix forming polymers such as polyvinyl acetate and polyvinylpyrrolidone, see [0028]. The reference teaches use of oral formulation, see [0059]. The reference teaches that in one embodiment, one or more pharmaceutical excipients may be employed in the preparation of the delivery vehicle for the carrier particles in the particulate delivery system of the invention as required. In a further embodiment, suitable method for the preparation of carrier particles may be utilized depending on the type of drug to be delivered, the type of carrier particle to be 
Therefore, by utilizing the known immediate release and delayed release excipients as taught by Cheng et al. and Pilgaonkar et al. into the delayed-sustained release matrix of ticagrelor discussed above, as made obvious by the teachings of Huang et al. as modified by Nilsson and Chen et al. would have been obvious to one of ordinary skill in the art. One of ordinary skill would have been motivated to prepare a delayed or immediate onset ticagrelor beads and make a sustained –release ticagrelor formulation as taught by Cheng et al. in combination with Pilgaonkar et al. because Pilgaonkar et al. teaches that in an  embodiment, release of one or more active agents from the particulate delivery system of the can be immediate, sustained, delayed or any combinations thereof and Cheng et al. teaches  that with the sustained-release preparation and immediate release combination, provided by the invention, medicine .
Response to arguments
Applicant argues that the cited prior art references, either alone or in any combination, fail to teach or suggest the claimed technical characteristics related to plasma concentration of ticagrelor or its salt in a delayed-onset, sustained-release formulation. Furthermore, no combination of existing technologies has provided any insight for obtaining such technical characteristics - certainly not the cited art. According to Applicant Huang simply discloses ticagrelor or its salt solid dispersion, but does not teach or suggest the use of enteric coating or any data of plasma concentration. Huang aims to solve the problem of poor solubility of ticagrelor, and its essence is to prepare immediate-release preparations to achieve the same drug release effect as commercial preparations (see, e.g., Test Example 3). In fact, Huang makes absolutely no mention whatsoever of anything other than immediately release, apparently not even contemplating delayed-onset or sustained-release, much less the combination of the two. In contrast, the instant invention coats the solid dispersion of ticagrelor with an enteric coating to achieve the dual effect of delayed release and sustained release, thus improving patient compliance and reducing medication risk. 

Applicant argues that Nilsson discloses pharmaceutical compositions comprising fumaric acid ester as an active ingredient. The entirety of its disclosure is directed to its active ingredient, fumaric acid esters, dosage forms thereof and pharmacokinetic data related thereto. This disclosure directed to fumaric acid esters is not related to the present invention or Huang - these are entirely different active ingredients. Therefore, one of ordinary skill in the art would not have considered the disclosure of Nilsson, not to mention to combine it with Huang to solve the problems of patient compliance and medication risk.
These arguments are not persuasive because the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while the active ingredients are different, however one of ordinary skill reading Nilsson would use enteric coatings to avoid local high concentrations of the active substance within the gastrointestinal tract and further motivated by the teachings of Chen et al. would use enteric coatings because Chen explicitly teaches that the sustained release tablet effectively improves patient compliance when consumed once per day, and the risk of myocardial infarction or apoplexy caused by acute thrombosis due to missed dose of ticagrelor is greatly reduced.
Applicant argues that Wang, Cheng and Pilgaonker do not cure the deficiencies of Huang and Nilsson and Chen. None of the references teach the claimed release characteristics. Wang does not disclose enteric coating or any data of plasma concentration, nor does Wang provide any teaching for the claimed technical characteristics related to plasma concentration of ticagrelor or its salt in a delayed-onset and sustained-release formulation. Cheng does not teach or suggest any plasma concentration data or delayed-release components. Accordingly, Cheng provides completely different technical solutions and thus have no reference value. Pilgaonkar discloses particulate delivery systems comprising plurality of particles comprising fenugreek gum and at least one pharmaceutically acceptable excipient, whereas the claimed formulation is the ticagrelor formulation and not related to fenugreek gum, thus they belong to different technical fields. 

Applicant further contends the claimed formulations achieved unexpectedly superior results. When compared to the commercially available ticagrelor preparations that are administered twice a day, the claimed formulations, in the form of a solid dispersion of ticagrelor containing a vehicle material, coated with an enteric material, 
Applicant’s arguments are fully considered but is not persuasive. The Examiner notes that when compared to the commercially available ticagrelor preparations that are administered twice a day, the claimed formulations, in the form of a solid dispersion of ticagrelor containing a vehicle material, coated with an enteric material, can reduce the frequency of administration, thereby improving patient compliance and reducing the risk of myocardial infarction or stroke induced by acute thrombosis which is caused by missed administration of ticagrelor. The examiner notes the examples referred to by the applicants showing the disclosed formulations 26-28 in Example 5 of the present 
While Applicants argue the surprising dissolution rates as shown in examples 26-28, it is noticed that the table on page 15 shows a formulation that comprises in a specific amounts with specific components, a rapid release micro-tablet, an enteric rapid release micro-tablet and an enteric sustained release micro-tablet formulation comprising ticagrelor which exhibits unexpected dissolution profile or pharmacokinetics and pharmacodynamics when administered 180mg to subjects once a day. However, the instant independent claim does not recite the amount, components and the specifically disclosed a rapid release micro-tablet, an enteric rapid release micro-tablet and an enteric sustained release micro-tablet formulation comprising ticagrelor in a formulation that is administered once a day. It is held that once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  And the Examiner does not consider the claimed invention to be commensurate in scope with the showing as discussed above. 
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612